Citation Nr: 0821273	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  This matter is on appeal from the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The evidence does not support the conclusion that the 
veteran has a current diagnosis of PTSD that is related to 
active service despite his having incurred in-service 
stressors.

2.  The veteran is presumed to have had exposure to 
herbicides in service.

3.  The evidence does not support the conclusion that 
peripheral neuropathy is related to service, to include 
herbicide exposure therein.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2007).

2.  Peripheral neuropathy was not incurred or aggravated 
during active duty service, as secondary to PTSD, nor can it 
be presumed to be related to herbicide exposure during active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  He was additionally sent a letter in 
March 2006 which was also complete in its notification of the 
veteran and which was followed by a February 2008 
supplemental statement of the case.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he has submitted 
private treatment records.  He was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In addition, he was afforded a VA medical examination in 
December 2007 regarding whether he had a current diagnosis of 
PTSD.  He has not been examined regarding his claim for 
peripheral neuropathy by a VA examiner because he was not 
found to be service-connected for PTSD, so no secondary claim 
could be made, and because he has submitted no other evidence 
suggesting that his peripheral neuropathy is related to 
service in any way.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Service Connection

PTSD

The veteran claims that he has PTSD as a result of combat 
stressors incurred in service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A report from the Defense Personnel Records Image Retrieval 
System indicates that the veteran served in combat and was 
wounded in action.  As such, the veteran's claimed in-service 
stressors regarding combat experience are sufficient to 
support his claim for service connection insofar as an in-
service incident is required.

However, the veteran does not have a current diagnosis of 
PTSD to further substantiate his claim for service connection 
for PTSD.  Since separation from service, the veteran has 
been treated for a variety of psychological and addiction 
issues.  At times, the veteran's VA treatment records 
indicate diagnoses including PTSD.  These diagnoses are 
loosely related to in-service combat-related stressors 
described by the veteran.  Specifically, in an April 2001 
discharge report, a diagnosis of PTSD was notably absent from 
the psychologically related diagnoses which did include 
alcohol abuse and cocaine dependence.  Later, upon admittance 
to the hospital again in March 2003 after the veteran stated 
that "he is willing to stay here for awhile because if he 
goes home he will get in trouble with drugs again," the 
veteran was noted to have PTSD as a current active problem 
and in-service combat-related stressors were loosely 
described upon examination.  In July 2003, however, PTSD was 
listed as a diagnosis but the examiner included the 
statement, "No acute distress noted" alongside the 
diagnosis.

After these conflicting diagnoses of the veteran's 
psychological condition, the veteran underwent a VA 
examination in December 2007 to determine if he indeed had 
PTSD as related to in-service combat-related stressors.  At 
this most recent and thorough psychological examination, the 
examiner concluded that the veteran did not in fact have PTSD 
as he had some but not all of the required symptoms to 
support a proper diagnosis.  The veteran was diagnosed with 
cocaine and alcohol dependence, marijuana abuse, anxiety 
disorder NOS, and depression NOS but not with PTSD.  The 
examiner stated that: 

He has some PTSD symptoms - he has 
heightened startle reflex, mild 
hypervigilence and per his own report very 
occasional nightmares and flashbacks: but 
this does not meet full DSM-IV criteria 
currently for PTSD.  His alcohol abuse 
predates his military experience as first 
dui was in 1967 prior to Vietnam.  He has 
been diagnosed with PTSD in the past but 
most of his admissions to the hospital have 
been related to substance abuse and detox 
with depression.  Other factors affecting 
his symptoms are chronic pain and chronic 
non compliance with tx plan.  In the 
presence of severe substance abuse which 
seems to be the predominant issue and 
without significant reexperiencing symptoms 
I cannot resolve the issue of whether he has 
PTSD without resort to mere speculation.

Based on the medical evidence of record, while the veteran 
has at past times been diagnosed with PTSD, the most recent 
and most extensive evaluation shows that no current diagnosis 
of PTSD by DSM-IV standards exists.  As the veteran has no 
current diagnosis of PTSD, no claim for service connection 
can be made.  Rather, as service connection may only be 
granted for a current disability, when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Peripheral Neuropathy

The thrust of the veteran's claim regarding service 
connection for peripheral neuropathy is that it should be 
granted on a secondary basis as it is a result of many years 
of alcohol abuse as self-treatment for PTSD.  Alternatively, 
the veteran has also suggested that his peripheral neuropathy 
stems from herbicide exposure in service.

The regulations provide that service connection is warranted 
for a disability which is aggravated by, proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Although there was an amendment to 
§ 3.310, the veteran filed his claim prior to October 10, 
2006, the effective date of the change.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).  The older, more liberal, 
version is applicable to the appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 7-
2003.

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then, any 
disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e), shall be service connected, even though there is 
no record of such disease during service if manifested to a 
degree of 10 percent or more.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or month of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See also 
Notice, 67 Fed. Reg. 42600-42608 (2002) (determined that no 
other condition can warrant the presumption of service 
connection).  

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's VA treatment records reveal a July 2005 
diagnosis of "moderately severe predominal asenesory axonal 
neuropathy most likely due to alcohol abuse for 30 years."  
This is the only indication of any neuropathy in the 
veteran's medical records.

As seen above, the veteran is not entitled to service 
connection for PTSD and so insofar as secondary service 
connection for peripheral neuropathy can be established, the 
veteran's claim for service connection for peripheral 
neuropathy must be denied.  The medical evidence of record 
indicates peripheral neuropathy that is likely to be the 
result of years of alcohol abuse.  But, as the veteran has 
not been service-connected for PTSD and the alcohol abuse is 
not shown to be related to service, service connection on a 
secondary basis cannot be established.  

As to the veteran's suggestion that his peripheral neuropathy 
could be a result of herbicide exposure in service, while he 
has the requisite service to warrant the presumption of 
herbicide exposure in service, he has not submitted evidence 
of peripheral neuropathy being a problem within the required 
time period.  See 38 C.F.R. § 3.309, Note 2 (2007).  Rather, 
the only report regarding neuropathy was made in 2005, 35 
years after separation.  As a result, service connection 
based on the presumptions allowed for herbicide exposure, 
cannot be established.

Additionally, as there is nothing in the file indicating 
another possible link between the veteran's peripheral 
neuropathy and service, service connection cannot be 
established on a direct basis either.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for PTSD is denied.

Service connection for peripheral neuropathy is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


